                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARJORIE BARE,                                 )
                                               )
                   Plaintiff,                  )
                                               )
vs.                                            )   Civil No. 17-cv-665-JPG-CJP
                                               )
COMMISSIONER of SOCIAL                         )
SECURITY,                                      )
                                               )
                   Defendant.                  )

                         ORDER for ATTORNEY’S FEES

PROUD, Magistrate Judge:

      Before the Court is Defendant’s Agreed Motion to Award Attorney Fees.

(Doc. 25).

      The parties agree that plaintiff is entitled to an award of attorney’s fees in the

amount of $7,640.85 and expenses in the amount of $442.00.

      The Court finds that plaintiff is the prevailing party and is entitled to an

award of attorney’s fees and expenses pursuant to the Equal Access to Justice Act,

28 U.S.C. §2412(d)(1)(B). The Court further finds that the agreed upon amounts

are reasonable and appropriate. Per the parties’ agreement, this award shall fully

and completely satisfy any and all claims for fees, expenses, and costs that may

have been payable to plaintiff in this matter pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412.

      Defendant’s Agreed Motion to Award Attorney Fees (Doc. 25) is GRANTED.



                                           1
The Court awards plaintiff Marjorie Bare the sum of $7,640.85 (seven thousand six

hundred forty dollars and eighty-five cents) for attorney’s fees and the sum of

$442.00 (four hundred and forty-two dollars) for expenses pursuant to the Equal

Access to Justice Act. These funds shall be payable to plaintiff, per Astrue v.

Ratliff, 560 U.S. 586 (2010). See also, Harrington v. Berryhill, __ F.3d __, 2018

WL 4906108 (7th Cir. Oct. 10, 2018). However, in accordance with the parties’

agreement, any part of the award that is not subject to set-off to pay plaintiff’s

pre-existing debt to the United States shall be made payable to plaintiff’s attorney

pursuant to the EAJA assignment previously executed by plaintiff and counsel.

      IT IS SO ORDERED.

      DATE:    October 23, 2018.



                                      s/ Clifford J. Proud
                                      CLIFFORD J. PROUD
                                      U.S. MAGISTRATE JUDGE




                                         2
